Citation Nr: 0303364	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence resulting from 
right knee surgeries performed during VA hospitalizations.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a November 1997 RO rating 
decision in which the RO denied service connection for 
impotence as secondary to the service-connected disability of 
residuals of a gunshot wound of the left calf, and also 
denied compensation benefits for impotence under the 
provisions of 38 U.S.C.A. § 1151.  The veteran appealed only 
the denial of compensation benefits under 38 U.S.C.A. § 1151.  
This matter was previously before the Board in September 
1999, when it was remanded for additional development.

This appeal also comes before the Board following a November 
1999 RO rating decision that denied secondary service 
connection for a right knee disability.  (This claim was 
previously denied by a 1996 Board decision.  Consequently, 
the Board must first consider the question of whether new and 
material evidence has been presented to reopen the previously 
denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).)


FINDINGS OF FACT

1. In April 1994 and in May 1995, the veteran underwent 
surgery on his right knee, and developed impotence a short 
time thereafter.

2. The veteran's difficulties with impotence are not related 
to the April 1994 or May 1995 right knee surgery.

3.  By a 1996 Board decision, the veteran's claim of 
entitlement to service connection for a right knee disability 
secondary to service-connected left calf disability was 
denied.  

4.  The additional evidence associated with the claims file 
subsequent to the 1996 Board decision is not so significant 
that it must be considered in order to decide the merits of 
the claim of secondary service connection for a right knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151, for disability due to injury sustained 
during right knee surgery performed by VA have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(2002).

2.  New and material evidence has not been submitted to 
reopen a claim of service connection for a right knee 
disability secondary to service-connected disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Impotence

The veteran claims that his impotence began after he was 
administered anesthesia to the spine during either an April 
1994 right knee surgery or a May 1995 right knee surgery, 
both performed during VA hospitalizations. 

The veteran filed his claim for benefits under 38 U.S.C.A. 
§ 1151 in September 1997.  Section 1151 of Title 38, United 
States Code, was amended during the pendency of the veteran's 
appeal.  However, the amendments were made applicable only to 
claims filed on or after October 1, 1997.  See, e.g., Jones 
v. West, 12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997, are adjudicated under the law as it existed 
previously.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For 
claims such as his, filed prior to October 1, 1997, the 
veteran is not required to show fault or negligence on the 
part of VA in providing the medical treatment in question.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997); but see 38 U.S.C.A. § 1151 (West 2002) (a showing of 
negligence or fault is necessary for recovery of claims filed 
on or after October 1, 1997).

The version of section 1151 in effect when the veteran filed 
his claim provided, in pertinent part:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of . . . surgical 
treatment, . . . not the result of such 
veteran's own willful misconduct . . . 
and such injury or aggravation results in 
additional disability to . . . such 
veteran, disability . . . compensation . 
. . shall be awarded in the same manner 
as if such disability [or] aggravation . 
. . were service-connected.

38 U.S.C.A. § 1151 (West 1991); see 38 C.F.R. §§ 3.358(a), 
3.800(a) (2002) (to the same effect).

To determine whether additional disability exists within the 
meaning of 38 U.S.C.A. § 1151, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared to the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2002).  As applied to 
medical or surgical treatment, the physical condition prior 
to the disease or injury is the condition which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b)(1)(ii).

In order to establish entitlement to compensation under 
38 U.S.C.A. § 1151, it is necessary to show that the 
additional disability is actually the result of disease or 
injury, or aggravation of an existing disease or injury, 
attributable to the medical or surgical treatment, and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(2002).  Compensation is not payable for the continuance or 
natural progress of disease or injuries for which treatment 
was authorized, and compensation can be awarded on the basis 
of aggravation only if there is proof that the aggravation 
resulted from disease or injury, or aggravation of an 
existing disease or injury, suffered as a result of 
treatment.  38 C.F.R. §  3.358(b)(2), (c)(2).

Compensation is not payable under § 1151 for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(2002). "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the medical 
or surgical treatment administered.  Id. Consequences 
otherwise certain or intended to result from a treatment are 
not to be considered uncertain or unintended solely because 
it had not been determined at the time that consent was given 
whether the treatment would in fact be administered. Id.  
Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1), (2). 

In the veteran's case, although there are no medical records 
pertinent to impotence dated immediately prior to his April 
1994 surgery, a September 1953 VA examination report 
indicates that the veteran's genitourinary system was normal.  

VA treatment records indicate the veteran complained of an 
increased inability to maintain an erection in June 1982.  
The veteran reported that he had had increasing impotence for 
a year.  The examiner noted that the veteran may have had 
vascular insufficiency or a questionable cystic lesion of the 
right sacroiliac joint. 

VA treatment records indicate that an arthroscopy and a 
synovectomy were performed on the right knee in April 1994.  
It was noted that the anesthesia was principally administered 
through the spine without complications.  No complications 
were noted after the surgery, and the veteran's condition was 
stable.  It was noted that the veteran had tolerated the 
procedure well.  

VA treatment records indicate that in May 1995, a right uni-
compartmental total knee arthroplasty was performed on the 
right knee.  Anesthesia was administered through the spine.  
After the surgery, the veteran was in satisfactory condition.  
It was noted that the veteran did well post-operatively. 

VA treatment records indicate that the veteran sought 
treatment for impotence in August 1995.  A May 1996 VA 
consultation indicates that the veteran complained of a 
diminished erection since his May 1995 knee surgery.  

Private medical records indicate that the veteran reported in 
February 1997 that he had been unable to achieve an erection 
since a spinal tap was performed a year earlier.  

VA treatment records dated from July 1997 to February 1998 
indicate that that the veteran was diagnosed with erectile 
dysfunction of a questionable etiology.  

VA treatment records indicate that in February 1998, the 
veteran complained of having impotence after receiving an 
epidural during a 1994 knee replacement surgery.  He reported 
that he had not had an erection for over a year.  The 
examiner diagnosed the veteran with sexual dysfunction.  The 
examiner noted that that it was doubtful that the sexual 
dysfunction was "endocin in origin."  The examiner doubted 
that there was an anatomical origin of the dysfunction.  The 
examiner recommended smoking cessation.  Another examiner 
noted that the veteran's impotence was likely related to his 
tobacco use and vascular insufficiency.  The examiner noted 
that it was unlikely that the veteran had any peripheral 
neuropathy.

VA treatment records indicate that the veteran was diagnosed 
with impotence in March 1998.  He complained of erectile 
dysfunction since a 1995 surgery on his right knee.  He 
reported that he had not had an erection in over three years. 

The veteran testified at a hearing in April 1998.  He 
reported that he was not impotent prior to his April 1994 
right knee surgery.  He reported that he had symptoms of 
impotency after his right knee had healed.  He suggested that 
the April 1994 surgery caused his impotency because the 
administration of the anesthesia was painful, and because it 
took awhile for the anesthesia to subside after the surgery. 
He indicated that VA did not inform him that impotence was a 
possible consequence of anesthesia.  He reported that his 
medical doctors would not provide him with a definite answer 
as to the probable cause of his impotency.  He reported that 
his private physician had suggested a possible relationship 
between a spinal tap and his impotency, but this physician 
refused to provide a statement to VA.  

In this case, entitlement to benefits under 38 U.S.C.A. § 
1151 is not warranted. The evidence of record clearly 
indicates that the veteran has complained of increased 
impotence and erectile dysfunction since August 1995; 
however, there is no evidence, other than the veteran's own 
statement, that suggests in any way that the veteran's 
impotence is an additional disability attributable to his 
April 1994 or May 1995 right knee surgery.  

In this regard, the evidence of record indicates that the 
veteran's surgeries were uneventful with regard to his 
anesthesia, and that he recovered well.  Additionally, VA 
treatment records tend to show that the veteran's impotence 
was not related to his 1994 or 1995 knee surgeries, but was 
actually related to his tobacco use and/or vascular 
difficulties. 

Although the veteran suggested that his private physician 
linked his impotence to his right knee surgeries, as stated 
above, the evidence in support of the veteran's claim 
consists mostly of the veteran's own statements.  
Nevertheless, there is no indication that the veteran is 
qualified through education, training, or experience to offer 
medical diagnoses, statements or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, since the competent medical evidence does not 
indicate that the veteran has an additional disability that 
is the result of his VA hospitalizations in 1994 and in 1995, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Indeed, there is affirmative 
evidence linking the veteran's problem to difficulties other 
than those associated with any knee surgery.  Entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
therefore denied.

Right Knee

By a 1996 Board decision (the exact date is not noted on the 
decision filed in the claims file), the Board denied the 
veteran's claim of entitlement to service connection for a 
right knee disability secondary to service-connected left 
calf disability.  The Board's decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2002).  

As the 1996 Board decision is final, see 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1105, the veteran's claim may now be 
reopened only if new and material evidence has been submitted 
since the last final disallowance.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

In the 1996 decision, the Board denied the veteran's right 
leg disability claim on the basis that although the veteran 
had a right knee disability, specifically degenerative joint 
disease, this condition was found many years after service, 
and was not related to his service-connected gunshot wound 
residuals of the left calf.  The Board also noted that 
although a VA examiner linked the veteran's right knee 
disability to an in-service automobile accident, service 
connection could not be granted on this basis as VA had 
determined in a May 1953 decision that the injuries sustained 
in the accident were due to his willful misconduct under 
38 C.F.R. § 3.301 (direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty and not the result of the veteran's own willful 
misconduct).  

The Board has reviewed the evidence associated with the 
claims folder since the 1996 denial, and finds that new and 
material evidence has not been presented.  

In the veteran's case, the evidence available at the time of 
the 1996 Board denial included VA and private medical records 
which showed that the veteran had residuals of a right knee 
lateral meniscectomy with lateral compartment chondromalacia 
and degenerative joint disease.  In November 1994, a VA 
examiner opined that the veteran's right knee disability 
could be related to trauma related to an in-service 
automobile accident, but was not related to the veteran's 
service-connected left leg disability.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes, of particular interest, 
VA treatment records which show that a total right knee 
arthroplasty was performed in September 1999.  In addition, 
an October 1999 VA examination indicates that the veteran's 
degenerative joint disease of the right knee was unrelated to 
his status-post shrapnel injury to the left leg.  At this 
examination, the veteran stated that he believed that because 
his service-connected left leg wound was painful, he had 
relied more on his right leg, which resulted in a 
deterioration of the right knee to the point that a total 
right knee arthroplasty had been required.  The veteran was 
diagnosed with a status-post shrapnel injury to the left leg 
and with degenerative joint disease of the right knee 
requiring a total knee arthroplasty.  The examiner 
specifically opined that the veteran's two conditions were 
unrelated.

The Board finds that these new records and statements do not 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  The opinion provided by the VA 
examiner is identical to the one previously of record, namely 
that no relationship exists between service-connected left 
leg disability and the right knee disability.  Such 
redundancy does not amount to new and material evidence.  In 
other words, the newly presented evidence does not tend to 
show anything that had not already been demonstrated by the 
evidence previously of record, at least on the salient 
points.  Consequently, the Board finds that new and material 
evidence to reopen the previously denied claim has not been 
presented.  Since this question is a jurisdictional issue for 
the Board, further analysis is not permitted.  

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted during the pendency 
of this appeal.  A discussion of the pertinent VCAA and 
regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's applications are 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the veteran's claims and 
of the elements necessary to be granted the benefits sought.  
This is evidenced by the rating actions of November 1997 and 
November 1999, the statements of the case issued in December 
1997 and in May 2000, the supplemental statements of the case 
issued in April 1998, June 2000, and October 2002, and a July 
2001 letter from the RO to the veteran, which informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained by 
VA.  The Board notes that the RO obtained the veteran's VA 
and private treatment records.  The veteran was afforded an 
additional opportunity to identify any outstanding pertinent 
medical records in July 2001, and did not respond to this 
request.  Additionally, the veteran was afforded several VA 
examinations.  Therefore, to the extent possible, VA has 
obtained all pertinent records from sources identified by the 
veteran with regards to his claims, including his 
post-service VA treatment records.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence resulting from 
right knee surgeries performed during VA hospitalizations is 
denied.

New and material evidence has not been presented to reopen a 
claim of service connection for a right leg disability 
secondary to service-connected disability; the appeal of this 
issue is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

